Fourth Court of Appeals
                                   San Antonio, Texas
                                         October 26, 2018

                                      No. 04-18-00551-CV

                                   James Brent MANSFIELD,
                                           Appellant

                                                 v.

                                   Stormie Rae MANSFIELD,
                                            Appellee

                  From the 166th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2017-CI-17710
                        Honorable Stephani A. Walsh, Judge Presiding

                                         ORDER
        Appellant James Mansfield is appealing the trial court’s order relating to child support.
Appellant has filed a “Motion to Require Findings of Fact and Conclusions of Law.” In his
motion, appellant requests that we require the trial court to enter findings of fact and conclusions
of law relating to the child support order contained within the final divorce decree.

        Texas Family Code section 154.130(a) provides that findings are mandated if any one of
three events occurs: (1) a timely request; (2) an oral request during the hearing; or (3) a variance
in the amount of child support ordered by the trial court and the amount due pursuant to the
guidelines. See TEX. FAM. CODE ANN. § 154.130. Subsection (b) lists the findings the court
must make: (1) net resources of the obligor per month; (2) net resources of the obligee per
month; (3) the percentage applied to the obligor’s net resources for child support; and (4) if
applicable, the reasons the amount of child support varies from the guidelines. Id.

        The record in this appeal indicates appellant, on June 25, 2018, made an oral request in
open court that the trial court make findings of fact and conclusions of law pursuant to Texas
Family Code section 154.130. On July 6, 2018, appellant filed a written request for findings of
fact and conclusions of law. Accordingly, the trial court was required to make the findings set
out in subsection (b).

        Accordingly, we ORDER the trial court to make findings of fact and conclusions of law
on or before November 6, 2018. We additionally ORDER the trial court clerk to file a
supplemental clerk’s record containing the trial court’s findings of fact and conclusions of law
within ten days of the trial court filing its findings of fact and conclusions of law.
       Appellant’s brief shall be due within thirty days of the trial court clerk filing the
supplemental record.

                                                 _________________________________
                                                 Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of October, 2018.


                                                 ___________________________________
                                                 KEITH E. HOTTLE,
                                                 Clerk of Court